Citation Nr: 0023630	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-29 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right acromioclavicular separation.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for right-sided 
headaches.

4.  Entitlement to service connection for an unspecified 
gastrointestinal condition.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran has full range of motion of the right (major) 
shoulder with no evidence of decreased function due to pain.

2.  The veteran has not submitted competent medical evidence 
demonstrating that he currently suffers from migraine 
headaches, or that right-sided headaches are related to 
active duty.

3.  The record contains no competent evidence of a 
gastrointestinal disorder which is causally related to any 
incident of service.

4.  The record contains no competent evidence of hemorrhoids 
which are causally related to any incident of service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation the for 
residuals of a right separated acromioclavicular joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for migraine and right-
sided headaches.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hemorrhoids.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for residuals of 
a right acromioclavicular separation

Initially, the Board finds that the veteran has presented a 
well-grounded claim for a compensable evaluation for service-
connected residuals of a right acromioclavicular separation, 
within the meaning of 38 U.S.C.A. § 5107(a).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown , 8 Vet. 
App. 218, 224 (1995).



Pertinent law and regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (1999).  However, as in this case, where the issue is 
the assignment of an initial rating for a disability, 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, and the Board must 
consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The veteran's right shoulder disability is currently 
evaluated pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5201 
which concerns limitation of motion of the arm, and provides 
for assignment of a 20 percent evaluation where motion of the 
major arm is limited to shoulder level, a 30 percent 
evaluation for motion restricted to midway between the side 
and shoulder level and a 40 percent evaluation is warranted 
for motion restricted to 25 degrees from the side.  Service 
medical records indicate that the veteran is right-handed.  
Under VA regulations, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1999).

The record reflects that the veteran reported for, but would 
not submit to, scheduled VA examination in March 1999 and 
that adequate notice was sent to his address of record.  VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  38 C.F.R. § 3.655(1999).  


Factual Background

Service connection was established for a status post right 
acromioclavicular separation in December 1996, with an 
original noncompensable evaluation.  The veteran contends 
that his shoulder disability is consistent with a higher 
evaluation.

Service medical records show that the veteran initially 
injured his right shoulder in June 1989.  X-rays showed a 
dislocation of the right acromioclavicular joint.  Later that 
same month the veteran fell exiting a bus and contused the 
shoulder.  Follow- up records show no other complications 
during recovery.

The veteran was afforded a VA examination in September 1996.  
He complained of pain in his collar bone when he leaned on 
his elbow and discomfort during high humidity.  On physical 
examination a marked deformity of the right acromioclavicular 
joint was noted, however full range of motion was present.  
The relevant diagnosis was history of right acromioclavicular 
separation, old fracture distal clavicle and widening of 
acromioclavicular joint.  

The veteran underwent a VA examination was scheduled for 
another VA examination in May 1999.  The record shows that 
the veteran reported to the Phoenix, Arizona VA Medical 
Center (MC) for the examination, but left before the 
examination took place.  


Analysis

As the record indicates, the veteran has no demonstrated 
limitation of motion as a result of his service connected 
right shoulder disability.  A compensable rating under the 
assigned Diagnostic Code is therefore not warranted.  38 
C.F.R. 4.71a, Diagnostic Code 5201.  As described above the 
Board is also obligated to consider whether pain and 
functional loss are additionally disabling.  DeLuca, supra.  
In this case there is no evidence of any disability due to 
pain or functional loss which would warrant assignment of a 
compensable evaluation.  

In sum, the competent evidence of record shows that the 
currently assigned noncompensable evaluation encompasses the 
veteran's right shoulder disability and there is no evidence 
of additional limitation due to pain or weakness.  An 
increased schedular rating, therefore, is not warranted at 
this time.  The evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. 5107(b). 


II.  Service connection claims

Pertinent law and regulations

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.

a.  Entitlement to service connection for migraine and right-
sided headaches

Service medical records include an optometric examination 
record in which the veteran reports occasional headaches.  
They also show that the veteran was involved in a motor 
vehicle accident in October 1988.  The emergency care record 
notes that the veteran was a belted passenger in car that 
flipped over.  He had no loss of consciousness, but pain and 
swelling were noted in the right temple area.  Neurological 
test results were within normal limits.  In a follow-up 
appointment the next day the assessment was right temple 
contusion.  The veteran reported feeling better just a couple 
of days after the accident.  Service records also show that 
the veteran complained of headaches at various times 
associated with upper respiratory infections.

Headaches were noted at the September 1996 VA examination.  
The examiner recorded the veteran's complaints of headaches 
in the right temporal area once or twice per month which 
lasted for about 2/3 of the day.  He took aspirin and would 
lie down when he had headaches.  He had nothing to suggest 
migraine etiology.  He felt as though there was a build up of 
pressure inside his head.  Head x-rays and a recent computed 
tomography (CT) scan were negative.

A clinical record from December 1995 shows that the veteran 
was treated for complaints of headache.  It was noted that 
the veteran had nasal congestion.  Objectively, the veteran 
had muscle contraction headaches and sinusitis.

The evidence shows that there is no medically competent, 
current diagnosis of migraine headaches or that the veteran 
has headaches related to any incident of service which would 
serve to well-ground the veteran's claims.  If the issue is 
one that involves medical etiology (such as the nexus between 
current disability and an inservice injury or disease), 
medical diagnosis, or medical causation, the veteran must 
offer competent medical evidence sufficient to support a 
plausible claim.  Murphy, 1 Vet. App. at 81 (1990).

Other than occasional complaints, the only competent evidence 
regarding migraine headaches is the notation of the 1996 
examiner which indicated that the veteran's history was not 
suggestive of migraine headaches.  The evidence related to 
post- service headaches indicates that they are associated 
with sinusitis and does not mention traumatic injury during 
service.  

The Board notes the veteran's opinion with regard to his 
belief that he has migraine and right-sided headaches that 
are related to service, however a determination of service 
connection requires a finding of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


c.  Entitlement to service connection for an unspecified 
gastrointestinal condition

During service the veteran was seen for job- related stress 
in June 1985.  It was noted that the veteran had no history 
of peptic ulcer disease.  A vitamin was recommended.  In 
August 1987 the veteran reported a 3 or 4 month history of 
intermittent stomach cramps which were unrelated to eating.  
The provider noted that they were epigastric and occurred 
weekly.  Objectively, the abdomen was benign and the 
assessment was dyspepsia.

In April 1991 the veteran was again seen for complaints of 
stomach pain which the caregiver attributed to job-related 
stress.  The clinical notes indicated that the veteran had 
been taking medication for the problem at the time.  Similar 
complaints were noted in May 1991.  The notes indicated that 
the pain was sharp before eating and relieved 2 hours after 
eating.  The assessment was gastritis.  The veteran was seen 
again in August 1991 with reports of cramping.  The pain was 
reportedly not related to meals and seemed worse with stress.  
The assessment was abdominal pain, possible irritable bowel 
syndrome.

The veteran requested a physical examination in February 1992 
to address complaints of abdominal pain and constipation.  
Discomfort on palpation of the abdomen was noted.  No masses, 
organomegaly or hernia were noted.  The diagnoses were 
chronic abdominal pain/[illegible] and chronic constipation.  
VA clinical notes from March 1992 noted that the veteran had 
been treated for abdominal pain.  A barium enema had been 
negative, and other testing had been within normal limits.  
The assessment was chronic abdominal pain and chronic 
constipation.  A low fat, high fiber diet was recommended.  
Similar complaints were noted in September 1992.

Notes from February 1995 are largely illegible, but they 
indicated that the veteran had gastroesophageal reflux 
disease which had improved.  He was referred for a 
sigmoidoscopy which revealed no pathology other than external 
hemorrhoids.  A change in diet was recommended.

The September 1996 VA examiner noted that the veteran 
continued to have similar discomfort a couple of times each 
month.  On examination the abdomen had normal bowel sounds 
without tenderness, mass or organomegaly.  The veteran gave a 
history of previous normal endoscopy.  The relevant diagnosis 
was intermittent upper abdominal pain of unknown etiology, 
normal examination and endoscopy.

With regards to this issue, the evidence is insufficient to 
establish a well-grounded claim for service connection as 
there is no competent medical evidence that the veteran has 
an identifiable gastrointestinal condition is related to his 
period of service.  The Board notes the veteran's assertions 
of a connection between the complaints during active duty and 
the current complaints, however there is no competent 
evidence of a connection.  In a case such as this one that 
requires competent medical opinions or clinical evidence to 
determine medical etiology or medical diagnoses, the 
veteran's lay opinion will not suffice.  See Grottveit, supra 
at 93.  Thus, in this regard, the veteran has failed to 
establish a well grounded claim.  38 C.F.R. § 3.310. 

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and examination of the record does not 
reveal, the existence of any additional evidence that would 
well ground his service connection claim.  McKnight v. Gober, 
131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

In certain cases, service connection may also be established 
through evidence of a chronic disease which started during 
service and continues to afflict the veteran.  See Savage, 
supra.  The Board has afforded the veteran consideration in 
this regard, however, the continuity standard requires 
medical evidence of a current disability; evidence that a 
condition was noted in service or during a presumptive period 
and evidence of post-service continuity of symptomatology.  
Id.  As explained above, there is no medical evidence of a 
chronic condition during service or an applicable presumptive 
period, only noted acute episodes of generalized epigastric 
discomfort with no consistent diagnosis.  As such, the 
veteran is not entitled to service connection under the 
provisions of Savage.

d.  Entitlement to service connection for hemorrhoids

Service medical records show complaints regarding hemorrhoids 
in March 1991.  A rectal examination in May 1991 was 
negative.  All reports of medical history associated with 
periodic examinations which are of record are negative for 
piles or rectal disease.

Post-service records show evidence of complaints of 
hemorrhoids.  A February 1992 note showed complaints of 
constipation and hemorrhoids although no external hemorrhoids 
were noted.  The diagnosis was hemorrhoids by history.  
Similar complaints were noted in September 1992, but 
objectively there was no fissure, hemorrhoids or polyps.  The 
veteran was instructed to increase his fiber and fluid 
intake.  A February 1995 VA clinical record noted a flare-up 
of hemorrhoids.  Another note from that same month indicated 
that the veteran was scheduled for a sigmoidoscopy, but 
failed to report.  In April 1995 a sigmoidoscopy was 
performed.  Small external hemorrhoids were noted, and there 
was no prolapse of internal hemorrhoids.  No other pathology 
was found.

The September 1996 VA examination noted that the veteran's 
hemorrhoids were worse in the summer months when he was more 
constipated.  He also stated that they occurred after 
standing for long periods, and that he treated them with 
over-the-counter medication.  He could not tolerate a digital 
examination because of discomfort and fear, but he reported 
the previous negative flex sigmoidoscopy.  The diagnosis was 
history of hemorrhoids.

As previously stated, the veteran was not examined at the VA 
examination scheduled for March 1999.

As with the previous issue, the evidence herein is 
insufficient to establish a well-grounded claim for service 
connection as there is no competent medical evidence that the 
veteran's occasional hemorrhoids are related to active duty.  
The Board notes the veteran's assertions of a connection 
between the complaints during active duty and the current 
complaints, however there is no competent evidence of a 
connection.  In a case such as this one that requires 
competent medical opinions or clinical evidence to determine 
medical etiology or medical diagnoses, the veteran's lay 
opinion will not suffice.  See Grottveit, supra at 93.  Thus, 
in this regard, the veteran has failed to establish a well 
grounded claim.  38 C.F.R. § 3.310. 

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Furthermore, the veteran 
has not indicated, and examination of the record does not 
reveal, the existence of any additional evidence that would 
well ground his service connection claim.  McKnight v. Gober, 
131 F.3d. 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Also, for the same reasons, the Board notes that service 
connection under Savage is not appropriate as there is no 
medical evidence of a chronic condition during service or an 
applicable presumptive period, only a single complaint in 
March 1991 which required no further treatment.

ORDER

Entitlement to a compensable evaluation for residuals of a 
right acromioclavicular separation is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for right-sided headaches 
is denied.

Entitlement to service connection for an unspecified 
gastrointestinal condition is denied.

Entitlement to service connection for hemorrhoids is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

